DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 16-18, 22 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derham (2858644).  Derham discloses a collapsible and expandable toy container and method for operating the container having a vertical axis (Fig. 2), a base member (10) defining an interior space configured for holding an accessory item (28), a top member (44), a telescoping column (26) for supporting the top member from the base plate configured to be vertically movable between extended (Fig. 1) and retracted (Fig. 2) positions, a conical (Fig. 3, column 2 lines 54-55) helical compression spring (40) that biases the column towards the extended position such that the container is changeable between a lower collapsed condition in which the top member engages the base member (Fig. 2) and an upper expanded condition in which the top member is spatially separated from the base member (Fig. 1).  The base member includes a base plate (18) configured for placement on a support surface and a sidewall extending upward from the base plate and the top member forms a cover plate (Fig. 2) such that the cover plate is adjacent the sidewall in the collapsed condition for covering the interior space (Fig. 2) and is vertically separated from the sidewall in the expanded condition to provide access to the interior space (Fig. 1).  The base member also includes a tubular boss (24) defining an upwardly open socket for receiving a bottom end of the spring and column using a sliding twisting motion (Fig. 3, column 2 lines 60-64).  A plurality of first locking tabs (52) are disposed on a bottom surface of the top cover plate to selectively engage a corresponding plurality of second locking tabs (14) on the sidewall of the base member such that the top cover plate can be rotatable between a locked position in which the locking tabs engage to retain the container in the collapsed condition and an unlocked position in which the tabs are disengaged to cause the spring to expand and place the container in the expanded condition (Fig. 1, column 3 line 56 – column 4 line 29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (WO2006006673A1), Derham and Guo (CN105084151A).  Saito discloses a collapsible and expandable toy container having a vertical axis (Fig. 2), a base member (12) defining an interior space configured for holding an accessory item (13), a top member (11), a telescoping column (50) formed from a plurality of interlocked tubular segments (51-53) each having gradually smaller diameters between a base of the column to a top of the column to define a vertically extending central passageway (Fig. 1) and the segments are configured to slide vertically between extended (Fig. 1) and retracted (Fig. 2) positions to place the container in a lower collapsed condition and an upper expanded condition by means of a mechanism. The base member includes a base plate configured for placement on a support surface and an arcuate sidewall extending upward from the base plate to form a cylindrical container and the top member forms a cover plate (Fig. 2) such that the cover plate is adjacent the sidewall in the collapsed condition for covering the interior space to resemble a cylindrical can shape (Fig. 2).  The segments are configured to nest inside each other for a majority of the height of each segment when in the collapsed condition (Fig. 2) and include respective annular outside shoulders (51a-53a) at top ends thereof for engaging with respective inside shoulders (52b – 53b) of adjacent segments to form an interlocked relationship that prevents the segments from separating in the extended position (Fig. 1).  Saito discloses the basic inventive concept with the exception of the mechanism for placing the toy container in the expanded condition including a spring for biasing the column towards the extended position and coupling the top member to the column to permit the top member to be spatially separated from the base member to define the upper expanded condition of the container.  Derham discloses a collapsible and expandable toy container having a vertical axis (Fig. 2), a base member (10) defining an interior space, a top member (44), a telescoping column (26) for supporting the top member from the base plate configured to be vertically movable between extended (Fig. 1) and retracted (Fig. 2) positions, such that the container is changeable between a lower collapsed condition in which the top member engages the base member (Fig. 2) and an upper expanded condition in which the top member is spatially separated from the base member vertically (Fig. 1).  Since both Saito and Derham disclose collapsible and expandable containers with telescoping columns, it would have been obvious to one of ordinary skill in the art to configure the top member of Saito so as to be coupled to the column to enable the top member to be vertically separated from the base member as taught by Derham for the predictable result of providing a more visually interesting transformation of the container.  Guo discloses a telescopic column (Figs. 1 & 6) formed from a plurality of segments that utilizes a mechanism in the form of a plurality of conical helical coil springs (25) coaxially aligned within the column and including at least upper, lower and intermediate springs that are separated by first and second spring spacers (15) in the form of intermediate platforms that are fixedly attached to respective ones of the segments between upper and lower ends of the column for moving the column to an extended position (abstract, Figs. 7-8).  Since Saito and Guo both disclose telescopic columns, it would have been obvious to one of ordinary skill in the art to substitute the mechanism of Saito for the mechanism taught by Guo to achieve the predictable result of causing a telescopic column to be placed in an extended position. The combination creates a container having the intermediate platform spaced apart from the cover and base plates in the expended condition and located in the interior space when in the collapsed condition. 
Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito, Derham and Guo as applied above and further in view of Ierfino (5120263).  Saito, Derham and Guo disclose the basic inventive concept with the exception of the cylindrical toy container including a pair of openable and closeable doors hingedly coupled to the sidewall of the base member to provide access to the interior space.  Ierfino discloses a toy container having a base member (30) configured with a pair of hinged doors (28) formed as part of the sidewall that can be opened and closed to provide access to the interior space (Fig. 3).  It would have been obvious to one of ordinary skill in the art to modify the cylindrical container of the references to include hinged doors as taught by Ierfino for the predictable result of enabling a more dynamic effect to be created when the container is changed between different conditions.
Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito, Derham and Guo as applied above and further in view of Chen (6422915).  Saito, Derham and Guo disclose the basic inventive concept with the exception of having a radially extending intermediate platform coupled to the column and having a hook configured for attachment of an accessory item.  Chen discloses a toy (Fig. 1) with a column (60) having a plurality of segments to which a radially extending intermediate platform (70) is operatively coupled thereto between top and bottom portions of the column and includes an angular hook portion configured for attachment of an accessory item (74).  It would have been obvious to one of ordinary skill in the art from the teaching of Chen to modify the column of the references to include a radially extending intermediate platform for the predictable result of enabling more elaborate and intricate accessory items to be attached to the column giving more visual appeal to the device (column 4 lines 6-17).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents 4508519, 5458525, 5069650, 5310380 and patent publications 2002/0098770, 2002/0141812 and 2013/0203315.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711